DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-6, 8-13, and 15-20) in the reply filed on 10/3/22 is acknowledged.
Claims 7, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6, 8 thru 13, and 15 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 1, the applicant states “one trench having a tapered sidewall with two slopes” is unclear because it is unknown whether the tapered sidewall comprises only the two slopes or the tapered sidewall is tapered that further includes an additional two slopes.  Appropriate clarification and/or correction are required.  Further it is unclear whether the term “tapered” means gradually decreasing or that a trench that includes only two slopes may also be defined as “tapered.”  
Regarding claims 3, and 15, the applicant states “second trench isolation regions that have an average angle along its full length of 75 and 90 degrees”; however, the claim does not state what reference point the angle being measured relative from.  The same applies to claim 15 which states a similar limitation.  Appropriate clarification and/or correction are required.
Regarding claims 4, 12, and 17, the applicant states “the full length of the first tapered sidewall is tapered”; however, in claim 1, the applicant already states “a tapered sidewall with two slopes”, and it is unclear whether sidewall with two slopes can be called “tapered.”   The same applies to claims 12, and 17 wherein the applicant uses the term “an entire length” instead.  Appropriate clarification and/or correction are required.
Regarding claims 9, and 15, the applicant states “a first tapered sidewall that has an average angle along its full length of 15 to 70 degrees”; however, the claim does not state what reference point the angle being measured relative from. Appropriate clarification and/or correction are required.
Regarding claim 10, the applicant states “sidewalls with an average angle along its full length of 75 and 90 degrees”; however, the claim does not state what reference point the angle being measured relative from.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In view of the 112 rejection above, claim(s) 1, 2, 4 thru 6, 8, 9, and 11 thru 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al. US 2013/0043513 A1.  Huang discloses (see, for example, FIG. 3) an integrated circuit comprising at least one body region 20, substrate 2, trench 200, dielectric material 200, field-plated transistor, gate 22, source 210 and drain 210.  The left sidewall has two slopes.  Also, FIG. 1J, Huang discloses a first slope 1801 which tapers into another slope towards the bottom of the trench.  Because of the 112 rejection, it would have been obvious to one of ordinary skill in the art to have one trench having a tapered sidewall with two slopes in order to enhance insulation efficacy for high voltage operation according the preferences of the user. 
Regarding claim 2, see, for example, FIG. 3 wherein Huang discloses the trench 200 having a tapered sidewall.  Huang does not clearly disclose the specific angle of 15 to 70 degrees relative to a bottom portion of the at least one trench; however, it would have been obvious to one of ordinary skill in the art to use this specific angle in order to adjust the depth of the trench for enhanced electrical isolation efficacy, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, see, for example, FIG. 3 wherein Huang discloses the first tapered sidewall being tapered.
Regarding claims 5, and 13, see, for example, FIG. 3 and paragraph [0016] wherein Huang discloses a MOSFET.
Regarding claim 6, see, for example, FIG. 3 wherein Huang discloses a LDMOS transistor having a source and drain 210, and the gate 22 that includes the field plate as a gate portion including over the first trench isolation region 200.
Regarding claim 8, Huang does not clearly disclose the gate comprising a polysilicon gate; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use polysilicon in order to have a conductive material to apply a voltage, and further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Huang discloses (see, for example, FIG. 3) a field-plated transistor comprising a substrate 2, at least one body region 20, first tapered trench isolation region 200, gate 22, field plate 22, source 210 and drain 210.  Huang does not clearly disclose the specific angle of 15 to 70 degrees; however, it would have been obvious to one of ordinary skill in the art to use this specific angle in order to adjust the depth of the trench for enhanced electrical isolation efficacy, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 11, and 12, see, for example, FIG. 3 wherein Huang discloses the trench 200 having a tapered sidewall.  Huang does not clearly disclose the specific angle of 20 to 65 degrees; however, it would have been obvious to one of ordinary skill in the art to use this specific angle in order to adjust the depth of the trench for enhanced electrical isolation efficacy, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3, 10, and 15 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2013/0043513 A1 as applied to claims 1, 2, 4-6, 8, 9, and 11-13 above, and further in view of Ito US 8,274,114 B2 in view of Noda et al. US 2005/0130365 A1.  Huang does not disclose clearly disclose second trench isolation regions that have an average angle along its full length of 75 and 90 degrees.  However, Ito discloses (see, for example, FIG. 2A) a transistor comprising second trench isolation regions 120 that have an average angle approximately 90 degrees (i.e. perpendicular to the bottom of the trench).  It would have been obvious to one of ordinary skill in the art to have the second trench isolation regions that have an average angle along its full length of 75 and 90 degrees in order to have a structure that adequately protects and isolates the transistor, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Huang in view of Ito does not disclose a plurality of transistors that utilizes the second trench isolation regions for isolation.  However, Noda discloses (see, for example, FIG. 1) an integrated circuit comprising a plurality of transistors 10 that utilize isolation regions for isolation.  It would have been obvious to one of ordinary skill in the art to have a plurality of transistors that utilizes the second trench isolation regions for isolation in order to implement a plurality of ICS on one piece of IC chip such as a system on chip, etc. according to the preferences of the user.
Regarding claims 10, and 15, see, for example, the rejection for claim 3 above.
Regarding claims 16, and 17, see, for example, FIG. 3 wherein Huang discloses the trench 200 having a tapered sidewall.  Huang in view of Ito in view of Noda does not clearly disclose the specific angle of 20 to 65 degrees; however, it would have been obvious to one of ordinary skill in the art to use this specific angle in order to adjust the depth of the trench for enhanced electrical isolation efficacy, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 18, see, for example, FIG. 3 and paragraph [0016] wherein Huang discloses a MOSFET.
Regarding claim 19, see, for example, FIG. 3 wherein Huang discloses a LDMOS transistor having a source and drain 210, and the gate 22 that includes the field plate as a gate portion including over the first trench isolation region 200.
Regarding claim 20, Huang in view of Ito in view of Noda does not clearly disclose the gate comprising a polysilicon gate; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use polysilicon in order to have a conductive material to apply a voltage, and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
October 11, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815